As more fully shown by the report of this case on a former appeal (Graves v. Brittingham, 209 Ala. 147, 95 So. 542), the bill was filed to set aside and annul a decree of foreclosure. By their bill appellants, heirs at law of the deceased mortgagor, assumed the burden of proving that the mortgagor, defendant in the decree attacked, was at the time insane, that her insanity was known to complainant in that cause, appellee Brittingham in this, or that he had knowledge of facts which put him on notice of her insanity, and that the cause was allowed to proceed to a decree pro confesso and to a final decree of foreclosure without the suggestion or aid of a guardian ad litem to represent her interests. All the rest is irrelevant, except as it may be evidential. The evidence has had due consideration, and we are content to state our conclusions, which are sustained by the great weight of the evidence. The averment is of insanity. The proof is of addiction to morphine. Assuming that the morphine habit may reach a stage of addiction, the equivalent of moral and intellectual irresponsibility, insanity, we are clear to the conclusion that such a case is not shown by the evidence in this record, and that appellee Brittingham, complainant in the foreclosure decree, had no knowledge or notice that his mortgagor, defendant in foreclosure, was or had ever been in the least degree addicted to the use of morphine. It follows that the trial court had no warrant for disturbing the decree of foreclosure, and it so correctly ruled. Its decree must be affirmed. Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.